Citation Nr: 0702541	
Decision Date: 01/29/07    Archive Date: 02/06/07

DOCKET NO.  04-30 939	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1967 to February 
1969 and from October 1990 to May 1991.  This case comes 
before the Board of Veterans' Appeals (Board) on appeal from 
a May 2003 rating decision of the Columbia, South Carolina, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

The Board notes that in a November 2005 statement, the 
veteran indicated that he had previously submitted a claim 
for entitlement to service connection for lumbar spondylosis.  
As this claim has not yet been adjudicated, it is referred to 
the originating agency for the appropriate action.


REMAND

As a preliminary matter, the Board notes that the veteran has 
not been provided the notice required under 38 U.S.C.A. 
§ 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2006).  

In addition, although the veteran is reportedly being 
followed by VA on an outpatient basis for PTSD, the RO has 
not attempted to obtain any records of such treatment since 
May 2004.  Finally, the Board notes that the veteran has not 
been afforded a VA examination to determine the current 
degree of severity of his PTSD since June 2004.  In light of 
these circumstances, the Board has concluded that the RO has 
also failed to comply with its duty to assist the veteran in 
the development of the facts pertinent to this claim.

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.  The appellant should be provided the 
notice required under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), to 
include the notice specified in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  Then, the RO or the AMC should 
undertake appropriate development to 
obtain any pertinent evidence identified 
but not provided by the appellant.  If it 
is unsuccessful in obtaining any 
pertinent evidence identified by the 
appellant, it should so inform the 
appellant and his representative and 
request them to provide the outstanding 
evidence.

3.  In any event, the RO or the AMC 
should obtain a copy of all pertinent VA 
outpatient records for the period since 
May 2004.

4.  Then, the appellant should be 
afforded a VA examination by a 
psychiatrist or a psychologist to 
determine the current degree of severity 
of his PTSD.  The claims folder must be 
made available to and reviewed by the 
examiner.  Any indicated studies should 
be performed.  

The examiner should identify all 
current manifestations of the 
service-connected psychiatric 
disability and specifically indicate 
with respect to each of the symptoms 
identified in the new criteria for 
evaluating mental disorders whether 
such symptom is a symptom of the 
veteran's service-connected 
psychiatric disability.  

The examiner should also provide an 
opinion concerning the current 
degree of social and industrial 
impairment resulting from the 
service-connected psychiatric 
disability.  In addition, the 
examiner should provide a global 
assessment of functioning score with 
an explanation of the significance 
of the score assigned. 

To the extent possible, the 
manifestations of the service-
connected psychiatric disability 
should be distinguished from those 
of any other psychiatric disorder 
found to be present.  In addition, 
the examiner should provide an 
opinion with respect to each 
additional acquired psychiatric 
disorder found to be present, if 
any, whether it represents a 
progression of the previously 
diagnosed PTSD or a separate 
disorder.  If it is determined to 
represent a separate disorder, the 
examiner should provide an opinion 
as to whether there is a 50 percent 
or better probability that the 
disorder is etiologically related to 
service or was caused or worsened by 
the service-connected psychiatric 
disability.  

The rationale for all opinions expressed 
must also be provided.

5.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

6.  Then, the RO or the AMC should 
readjudicate the appellant's claim based 
on a de novo review of the record.  If 
the benefit sought on appeal is not 
granted to the appellant's satisfaction, 
a supplemental statement of the case 
should be issued, and the appellant and 
his representative should be afforded the 
requisite opportunity to respond before 
the claims folder is returned to the 
Board for further appellate action.

By this remand the Board intimates no opinion as to any final 
outcome warranted.  

No action is required of the appellant until he is otherwise 
notified but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


